DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2022 has been entered. 
Status of the Claims
Claims 1-2, 9-11 and 13-19 are pending in the present application.

Claim Objections
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 9-11, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tohyama et al. (EP 1 122 244 A1) in view of Andree et al. (US 6,992,044).
Instant claims 1-2 are drawn to phenylethers of formula (I):

    PNG
    media_image1.png
    92
    255
    media_image1.png
    Greyscale
,
wherein the substituents are defined in the instant claims.  The instant compounds are taught in the instant specification and claims as being used as herbicides.
Instant claim 15 is drawn to the compound of formula (I) wherein Y is Y55.
Instant claim 19 is drawn to the compound of formula (I) wherein R37 is methyl.
Tohyama et al. teach herbicidal compounds of formula [I]:

    PNG
    media_image2.png
    212
    344
    media_image2.png
    Greyscale
.
Tohyama et al. specifically teach herbicidal compounds that are very structurally similar to the compounds within the instant claims wherein in Formula I of the instant claims Y is Y55, Z is pyridyl, R1 is F, R2 is Cl or Br, R3 is H and R6 is H or C1-C5 alkyl (shown below).  Tohyama et al. also teach herbicidal formulations comprising said compounds, and herbicidal activity of the compounds (Abstract; Table 2, Compounds 2-6 through 2-9, 2-16 through 2-19, 2-44 through 2-47 and 2-81; Table 7, Compounds 7-6 through 7-9, 7-16 through 7-19, 7-41 through 7-44, 7-48 through 7-50 and 7-81; Table 8, Compounds 8-6 to 8-9 and 8-37; Table 9, Compounds 9-6 through 9-9; [0505]-[0506]; Claims 1 and 11-14).

    PNG
    media_image3.png
    253
    769
    media_image3.png
    Greyscale

The difference between the compounds of formula (I) instantly claimed and the compounds according to Tohyama et al. is that in the ring corresponding to Y = Y55, position R37 is an H in Tohyama et al. whereas in the instant claims R37 is C1-C6-alkyl.
Andree et al. teach herbicidal compounds of formula (I)

    PNG
    media_image4.png
    216
    218
    media_image4.png
    Greyscale

wherein R3 is hydrogen, halogen, or optionally substituted alkyl, including Cl and Me (col. 1, ln. 15-40; col. 40, Table 2).
Tohyama et al. and Andree et al. teach structurally similar herbicidal compounds, wherein varying the functional groups at the position corresponding to R37 in the instant claims between H, halogen and optionally substituted alkyl, such as Cl and me, does not affect the herbicidal efficacy.
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare herbicidal compounds according to Tohyama et al. wherein the H is replaced with a halogen or C1-C6-alkyl.  The compounds of Tohyama et al. differ from a compound within instant formula I by hydrogen vs. halogen or alkyl substitution at position R37.  The reference compounds are herbicidal compounds according to Tohyama et al.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a halogen or C1-C6-alkyl group for hydrogen in the reference compounds.  One would have been motivated to make the substitution because of the close structural relationship of the compounds and because one of ordinary skill in the art would have reasonably expected that such substitution would produce an herbicide useful for controlling various weeds in view of that close structural relationship.
Regarding instant claims 9-10 and 13-14, Tohyama et al. teach compositions further comprising solid or liquid carriers, as well as surfactants ([0335]-[0340]; Formulation Examples 1-5).  Thus, it would have been obvious to prepare herbicidal compositions comprising the compounds instantly claimed combined with a liquid or solid carrier, and a surfactant.  
Regarding instant claim 11, Tohyama et al. teach compounds exhibiting herbicidal activity, which are suitable for the control of weeds ([0330]-[0334]).  It would have been prima facie obvious to use the compounds according to the instant claims as herbicides for the control of various weeds.
Response to Arguments
Applicant’s Remarks filed 22 July 2022 have been fully considered but they are not persuasive.  Applicant argues that the groups in a meta-position to the uracil ring in the claimed compounds and those disclosed in the '644 patent are completely different, not only from a chemical point of view, but also regarding electronic and steric properties.  Applicant also argues that a person skilled in the art therefore would not have had an apparent reason to consider the compounds of the '644 patent, and then make a jump in reasoning to make the substitution suggested in the Office Action into a completely different compound of EP '244 with any reasonable expectation of providing an effective herbicide.  Applicant also asserts that the '644 patent merely contains examples wherein R3 is hydrogen, and therefore fails to demonstrate any herbicidal activity when R3 is alkyl.
The examiner respectfully argues that MPEP 2141(III) states: The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results.
Tohyama et al. teach compounds that are very similar in structure to the instant claims, wherein the only difference that the instant claims state that R37 is a C1-C6 alkyl whereas Tohyama et al. teach that position R37 is a hydrogen.  Andree et al. teach herbicidal compounds that are structurally similar to the instant claims and Tohyama et al., wherein substituting a H, halogen or optionally substituted alkyl, including Cl and methyl, at the R37 position of the instant claims still results in an herbicidal compound.  A person having ordinary skill in the art would have been motivated to make the simple substitution of H or alkyl, such as methyl, in the compounds of Tohyama et al. with the reasonable expectation that the resulting compounds would have herbicidal activity.
Regarding the argument of unexpected results, it is noted that the data is not commensurate in scope with the instant claims.  The data provides results for compounds wherein Z is phenyl, but does not provide data for compounds wherein Z is pyridyl.  Tohyama et al. teach compounds wherein Z is pyridyl, and teach that they have herbicidal properties.  Therefore, the data is not commensurate in scope with the instant claims.
Also, the examiner respectfully argues that Andree et al. teach herbicidal compounds wherein the position R37 on substituent Y55 is a halogen or alkyl group.  Andree et al. also teach that the herbicidal compounds are suitable for use in crops (col. 18, ln. 22 to col. 19, ln. 36).  Therefore, a person having ordinary skill in the art would reasonably expect that the substitution of alkyl in the place of hydrogen in the compounds of Tohyama et al. would yield compounds that are safe for use in crops.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tohyama et al. (EP 1 122 244 A1) in view of Brouwer et al. (US 5,486,521), Pulman et al. (US 6,121,201), and Dao-cong et al. (US 5,527,764).
The teachings of Tohyama et al. are discussed above and incorporated herein by reference.
Instant claims 16 and 18 are drawn to compounds wherein Y is Y66.
Tohyama et al. do not explicitly disclose compounds comprising a sulfur as opposed to oxygen as instantly claimed. 
Brouwer et al. teach herbicidal compounds that are structurally similar to Tohyama et al. wherein the pyrimidine ring comprises oxygen and sulfur substituents at the same positions instantly claimed (Abstract; Table 1).  Brouwer et al. teach that compounds comprising oxygen or sulfur attached to the pyrimidine ring possess herbicidal activity (Tables III and IV).

    PNG
    media_image5.png
    157
    274
    media_image5.png
    Greyscale

Pulman et al. also teach herbicidal compounds depicted below that are structurally similar to Tohyama et al. wherein the pyrimidine ring comprises oxygen and sulfur substituents at the same positions as instantly claimed (Table 9).  Pulman et al. teach that compounds comprising oxygen or sulfur attached to the pyrimidine ring possess herbicidal activity (Table 13).

    PNG
    media_image6.png
    139
    276
    media_image6.png
    Greyscale

Dao-cong et al. also teach herbicidal compounds depicted below that are structurally similar to Tohyama et al. wherein the pyrimidine ring comprises oxygen and sulfur substituents at the same positions as instantly claimed (Abstract; Table 1; Claim 1).  Dao-cong et al. teach that compounds comprising oxygen or sulfur attached to the pyrimidine ring possess herbicidal activity (Tables 2-3).

    PNG
    media_image7.png
    186
    215
    media_image7.png
    Greyscale

Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare herbicidal compounds according to Tohyama et al. wherein the oxygen substituent off the pyrimidine ring is substituted with sulfur.  A person having ordinary skill in the art would reasonably expect the substitution to yield herbicidal compounds.  Brouwer et al., Pulman et al., and Dao-cong et al. teach herbicidal compounds wherein substituting oxygen and sulfur at the same position on the pyrimidine ring still resulted in herbicidal activity.  Therefore, a person having ordinary skill in the art would have reasonably expected that the mere substitution of sulfur for oxygen on the pyrimidine ring would still result in herbicidal activity.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616